Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting Considerations:
U.S. Pat. No. 8,447,843:  The combination of granting of user permission to configure the device and linking the device to an account features (independent claims 1, 7, and 13) are not in any single claim.

U.S. Pat. No. 9,231,904: The feature “automatically configuring the device, wherein the configured device is associated with a user, and wherein the user is permitted to grant varying degrees of permission to configure the device to at least one other user” is not in any claim.

U.S. Pat. No. 9,253,031:  The features “automatically configuring the device, wherein the configured device is associated with a user, and wherein the user is permitted to grant varying degrees of permission to configure the device to at least one other user” and “linking the device to an account” are both not in any claim.

U.S. Pat. No. 9,712,486:  The feature “automatically configuring the device, wherein the configured device is associated with a user, and wherein the user is permitted to grant varying degrees of permission to configure the device to at least one other user” is not in any claim.

U.S. Pat. No. 10,637,724:  The features “automatically configuring the device, wherein the configured device is associated with a user, and wherein the user is permitted to grant varying degrees of permission to configure the device to at least one other user” and “linking the device to an account” are both not in any claim.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jamie Rossi (Reg. No. 56,875) on 09/09/2021.

The application has been amended as follows: 

after “single” (claim 5, line 1) insert --  network  --;
after “single” (claim 11, line 2) insert --  network  --;
after “connected to” (claim 13, line 8) replace “the” with --  a  --;
after “for” (claim 20, line 5) insert --  the  --;
after “creating” (claim 20, line 7) delete “the”;
after “and the” (claim 21, line 2) insert --  corresponding  --;
the  --.


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
After “DEVICES,’” (p. 2, paragraph 1, line 3 (spec. amendment on 07/16/2020)) insert --  (now U.S. Patent No. 10,637,724)  --.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A method, comprising:
automatically identifying a device connected to a network utilizing a unique identifier associated with the device; and
automatically configuring the device without knowledge of an internet protocol (IP) address associated with the device, wherein the configured device is associated with a user, and wherein the user is permitted to grant varying degrees of permission to further configure the device to at least one other user; and
linking the device to an account;

receiving, from a source device at a single port of the target device, the single network connection representing a plurality of different network connections for the multiple services, wherein the source device is configured to include a multiplexer that multiplexes the plurality of different network connections for the multiple services into the single network connection, and
responsive to receiving the single network connection at the single port, demultiplexing, by the target device, the single network connection into the plurality of different network connections for the multiple services.

Independent Claim 7:
7.	A non-transitory computer readable medium storing computer code executable by a processor to perform a method comprising:
automatically identifying a device connected to a network utilizing a unique identifier associated with the device; and
automatically configuring the device without knowledge of an internet protocol (IP) address associated with the device, wherein the configured device is associated with a user, and wherein the user is permitted to grant varying degrees of permission to further configure the device to at least one other user; and
linking the device to an account;

receiving, from a source device at a single port of the target device, the single network connection representing a plurality of different network connections for the multiple services, wherein the source device is configured to include a multiplexer that multiplexes the plurality of different network connections for the multiple services into the single network connection, and
responsive to receiving the single network connection at the single port, demultiplexing, by the target device, the single network connection into the plurality of different network connections for the multiple services.

Independent Claim 13:
13.	A device, comprising:
a memory, and
a processor in communication with the memory to perform a method comprising:
receiving an automatic configuration of the device based on an automatic identification of the device utilizing a unique identifier associated with the device;
permitting a user associated with the device to grant varying degrees of permission to further configure the device to at least one other user;
wherein the device connected to a network is a target device accessed by multiplexing and demultiplexing multiple services on a single network connection, including:
receiving, from a source device at a single port of the target device, the single network connection representing a plurality of different network connections for the multiple services, wherein the source device is configured to include a multiplexer that multiplexes the plurality of different network connections for the multiple services into the single network connection, and
responsive to receiving the single network connection at the single port, demultiplexing, by the target device, the single network connection into the plurality of different network connections for the multiple services.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/